Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
Claims 1-11, 13-15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woods et al. (US 2018/0239144).

With respect to claim 1, Woods et al. teach
an eyewear device including: 
a frame (Fig. 16B);
 a first temple connected to a first lateral side of the frame (Fig. 16B);
 a second temple connected to a second lateral side of the frame(Fig. 16B);
 
a first infrared emitter connected to the frame or the first temple to emit a first pattern of infrared light (Fig. 16B, 16, para [0205]);
 a second infrared emitter connected to the frame, the first temple, or the second temple to emit a second pattern of infrared light (Fig. 16B, 16, para [0205]);
 a first infrared camera connected to the frame or the first temple to capture reflection variations in the first emitted pattern of infrared light (Fig. 16B, 14, para [0205]);
 and a second infrared camera connected to the frame, the first temple, or the second temple to capture reflection variations in the second emitted pattern of infrared light (Fig. 16B, 16, para [0205]);
 a processor coupled to the eyewear device (Fig. 16A, 128);
 a memory accessible to the processor (para [0168]);
 and programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to: emit, via the first infrared emitter, the first pattern of infrared light on a first eye of a user of the eyewear device ;
 capture, via the first infrared camera, the reflection variations in the first emitted pattern of infrared light on the first eye of the user(para [0237], one of two images);
 emit, via the second infrared emitter, the second pattern of infrared light on a second eye of the user of the eyewear device(para [0237]).  ;
 capture, via the second infrared camera, the reflection variations in the second emitted pattern of infrared light on the second eye of the user (para [0237] another one of two images).  ;
 and determine a direction of a line of sight (geometry calculations to determine gaze, gaze vector) of the first and second eyes of the user for eye tracking based on at least the reflection variations in the second emitted pattern of infrared light on the second eye of the user (para [0237]).  

With respect to claim 2, Woods et al. teach receive location coordinates of the user of the eyewear device (glint location(para [0237])); and provide content to the eyewear device based on the location coordinates and the direction of the line of sight of the first and second eyes of the user (para [0239]).  

With respect to claim 3, Woods et al. teach that the first infrared emitter and first infrared camera and are co-located on the frame (Fig. 16B).  

With respect to claim 4, Woods et al. teach that the second infrared emitter and the second infrared camera are co-located on the frame, the first temple, the second temple, or a chunk that is integrated into or connected to the frame on the first or second lateral side (Fig. 16B).  

With respect to claim 5, Woods et al. teach that when the first infrared camera cannot capture an image of the retina or iris of the eye of the user due to the orientation of the eye of the user, the second infrared camera is positioned to capture the image of the retina of the iris of the eye of the user. (para [0237] it takes two images of each eye. If first camera cannot capture one of eye, second camera would capture the other eye).  

With respect to claim 6, Woods et al. teach that the first infrared emitter and the first infrared camera are co-located on a first chunk that is integrated into or connected to the frame on the first lateral side (Fig. 16B).  

With respect to claim 7, Woods et al. teach that the second infrared emitter and the second infrared camera are co-located on a second chunk that is integrated into or connected to the frame on the second lateral side (Fig. 16B).  

With respect to claim 8, Woods et al. teach that the first chunk includes a circuit board that includes the first infrared emitter and the first infrared camera (Fig. 16B, para [0003], in order to capture digital images infrared emitter and camera must connected by circuit).  

With respect to claim 9, Woods et al. teach that the frame includes: a frame front;
 and a frame back;  and the circuit board includes is flexible printed circuit board disposed between the frame front and the frame back(Fig. 16B, para [0003], in order to capture digital images infrared emitter and camera must connected by circuit).  

With respect to claim 10, Woods et al. teach that the first infrared camera is disposed on the circuit board and is covered by an infrared camera cover lens;
 and the frame back includes a first opening for the infrared camera cover lens (Fig. 16B, para [0003], in order to capture digital images infrared emitter and camera must connected by circuit).  

With respect to claim 11, Woods et al. teach that the frame includes first and second eye rims that have respective apertures to hold a respective optical element;
 the first and second eye rims are connected by a bridge;
 the first infrared emitter and the first infrared camera are co-located on the first eye rim;
 and the second infrared emitter and the second infrared camera are co-located on the second eye rim (Fig. 16B).  

            Claim 13 is rejected as same reason as claim 1 above.
	  Claim 14 is rejected as same reason as claim 2 above.
	  Claim 14 is rejected as same reason as claims 4 and 5 above.
Claim 17 is rejected as same reason as claim 1 above.
Claim 18 is rejected as same reason as claim 2 above.
Claim 19 is rejected as same reason as claims 4 and 5 above.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12, 16 and 20 are rejected under 35 USC 103 as being unpatentable over Woods et al. (US 2018/0239144) in view of Lee et al. (US 2019/0331914).

With respect to claim 12, Woods et al.  teaches all the limitations of claim 1 as applied above from which claim 12 respectively depend.
Woods et al. also teach that a plurality of infrared emitters connected to the frame, the first temple, the second temple, a first chunk that is integrated into or connected to the frame on the first lateral side, or a second chunk that is integrated or connected to the frame on the second lateral side, the plurality of infrared emitters including the first and second infrared emitters;  and a plurality of infrared cameras connected to the frame, the first temple, the second temple, the first chunk, or the second chunk, the plurality of infrared cameras including the first and second infrared cameras, wherein the plurality of infrared emitters and plurality of infrared cameras track eye direction of the user (Fig. 16B para [0237
      	Woods et al.  do not teach expressly that detect whether the user is looking left, right, up, down, east, west, north, or south.  
      	Lee et al. teach detect whether the user is looking left, right, up, or down  (para [0179], Fig. 6C).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to detect whether the user is looking left, right, up, or down  in the method of Woods et al.  
      	The suggestion/motivation for doing so would have been that to indicate a region of interest of user.
Therefore, it would have been obvious to combine Lee et al. with Woods et al. to obtain the invention as specified in claim 12.

With respect to claim 16, claim 16 is rejected same reason as claim 12 above.
With respect to claim 20, claim 20 is rejected same reason as claim 12 above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663